                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                      IN TH E U NITED STATE S D ISTR IC T CO UR T                       April 09, 2019
                      FO R TH E SO U TH ER N D ISTRIC T O F TEX A S                  David J. Bradley, Clerk
                                  H O U STO N D IV ISIO N

REG ENA H A R RIS,et aI.

              Plaintiffs,

              V.                                            CA SE N O .4:17-CV -02830

H A RR IS C O U N TY ,O FFICER JU LIAN
E SPIN O ZA ,individually,and SH ER IFF
RON HICKM AN,individually,

                   D efendants.


                                           ORDER

       Pending before the Courtis D efendants H arris County and form er SheriffRon H ickm an's

MotionforSummaryJudgment.(InstrumentNo.28).
       PlaintiffsRegenaHanis,asnextfriend ofminorD.H.,and KeishantiPrice(ttplaintiffs'')
allege thatDefendant Officer Julian Espinoza (tiEspinoza''),originally named as John Doe,
stopped to investigate them w hile they w ere inside a parked car,and inappropriately searched and

gropedthem.(lnstrumentNo.lat3-4).Theoriginallynamed Defendants,HarrisCounty,Harris
CountySheriff'sOffice,fonnerHanisCounty SheriffRon Hickm an,and Espinoza,filed aPartial

Motion to Dismiss,which thisCourtgranted on April19,2018.(InstrumentNo.21).Afterthe
M otion w asgranted,Plaintiffshad outstanding claim sforexcessive force broughtunder42 U .S.C.

j1983againstEspinozaindividually,fonnerSheriffRonHickman(dçl-lickman'')individually,and
Hanis County.

       O n N ovem ber 1, 2018, Harris County and H ickm an filed their M otion for Sum m ary

Judgm ent,contending thatPlaintiffs have no evidence ofpolicy orcustom for theirM onellclaim



                                                1
againstHanisCounty.(lnstnzmentNo.28at9-10).HanisCountyandHickmanfurtherassertthat
qualified im munity barsPlaintiffs'claim againstHickman in hisindividualcapacity.1d.at19-20.

       Plaintiffs'Response generally asserts thatH arris County and H ickm an's failure to enforce

theirdash-cam policy leadsto constimtionalviolations.(InstrumentNo.42 at10-16).However,
theirResponse to the M otion for Sum m ary Judgm entfailsto respond to the legalissuesregarding

their M onell claim or Hickm an's defense of qualitied imm unity.Failure to properly address

anotherparty's assertion offactdoesnotnecessarily resultin the granting ofam otion forsum m ary

judgementby default.Fed.R.Civ.P.56(e).However,theCourthastheauthoritytoconsidera
factundisputedwhentheresponsefailstoaddressthefact.Fed.R.Civ.P.56(e)(2).Accordingly,
the Courtconsiders allfactissuesPlaintiffs failed to addressin D efendants'M otion for Sum m ary

Judgm entas undisputed.

       For Plaintiffs to prevailin theirmunicipalliability claim,they must establish (l) a
policymaker;(2)an officialpolicy orcustom;and(3)aviolation ofaconstitutionalrightwhose
tçmovingforce''isthepolicyorcustom.Piotrowskiv.CityofHouston,237F.3d567,578(5thCir.
2001)(citingMonellv.Dep'tofsoc.Servs.,436U.S.658(1978)).ln theirResponse,Plaintiffs
contend thatH arris County and H ickm an failed to train theirofficerson H arrisCounty'sdash-cam

policyand failed to enforcetheirdash-cam policy.(InstrumentNo.42 at10-12).Plaintiffshave
notalleged thatthe failure to enforce the dash-cam policy is in and ofitselfthe constitutional

deprivation.They have also failed to show thatany alleged failure to enforce the dash-cam policy

w as the Ssm oving force''behind the alleged inappropriate search of Plaintiffs.Plaintiffs m ustdo

m ore than sim ply assertthatstricter com pliance w ith the dash-cam policy could have prevented

theallegedexcessiveforce.Cityofcanton v.Harris,489U.S.378,392(1989)(ttlnvirtuallyevery
instance w here a person has had his or her constitutional rights violated by a city em ployee,a
j 1983 plaintiffwillbe able to pointto something the city tcould have done'to preventthe
unfortunateincident.').Plaintiffsmustshow a directcausallink between HarrisCounty'sdash-
cam practicesand the inappropriate search.Piotrowski,237 F.3d at580.Because Plaintiffsrely on

conclusory allegations and unsubstantiated assertions to supporttheirM onellclaim ,Defendants

haveshownthatsummaryjudgmentisappropriate.Littlev.LiquidAirCorp.,27F.3d 1069,1075
(5thCir.1994).
       H arrisCounty and H ickm an furthercontend thatqualified im m unity barsPlaintiffs'claim

againstHickmaninhisindividualcapacity.(InstrumentNo.28at19-20).To detenninewhether
qualified im m unity applies,a courtengages in a two-partinquiry asking:first,w hether taken in

the lightmostfavorable to theparty asserting the injury,the facts alleged show the officer's
conduct violated a constitutional right'
                                       , and second w hether that right w as clearly established.

Trammellv.Fruge,868 F.3d 332,339(5th Cir.2017).Ordinarily,tsgplersonalinvolvementisan
essentialelementofacivilrightscauseofaction.''Thompsonv.Steele,709F.2d381,382(5thCir.
1983).Plaintiffshave presented no evidence thatHickman personally trained,disciplined or
ratitied D efendant Espinoza's conduct, or w as otherwise personally aware of the allegations.

M oreover,j1983doesnotholdsupervisoryofticialsliablebasedonatheoryofvicariousliability.
Thompkinsv.#c/f,828F.2d298,303-04(5thCir.1987).BecausePlaintiffsfailtoshow asufficient
causalconnection betw een H ickm an and the alleged constim tionalviolation,qualified im m unity

barstheirclaim againstH ickm an.

       For the foregoing reasons,IT IS H E REBY O R DE RED thatD efendants H arris County

and fonuerSheriffRonHickman'sM otionforSummaryJudgmentisGRANTED.(lnstrument
No. 28). Plaintiffs' claims against Hanis County and former Sheriff Ron Hickman are



                                               3
DISM ISSED.ThecasewillproceedwithPlaintiffs'j 1983claim againstDefendantEspinozain
hisindividualcapacity only.

      The Clerk shallenterthis Orderand provide a copy to allparties.

      SIG N ED on thisthe      day ofApril,2019,atH ouston,Texas.



                                                      V AN ESSA D .G IL M O RE
                                                UN ITED STA TES DISTRIC T JUD G E




                                            4
